  Case 3:20-cv-00820-REP Document 13 Filed 12/01/20 Page 1 of 3 PageID# 95




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division

STEVEN MANN, et al.,                :
                                    :
                    Plaintiffs,     :
                                    :
v.                                  : Civil Action No. 3:20-cv-820 (REP)
                                    :
PRINCETON ALTERNATIVE FUNDING, LLC, :
et al.,                             :
                                    :
                    Defendants.     :


      NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE AS TO
    DEFENDANTS PRINCETON ALTERNATIVE FUNDING, LLC, PRINCETON
    ALTERNATIVE INCOME FUND, L.P., PHILIP BURGESS, ALONZO PRIMUS,
       WALTER WOJCIECHOWSKI, MICROBILT FINANCIAL SERVICES
               CORPORATION, AND LJP CONSULTING, LLC

       Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, Plaintiffs hereby

dismiss the above-styled action without prejudice against the Defendants Princeton Alternative

Funding, LLC, Princeton Alternative Income Fund, L.P., Philip Burgess, Alonzo Primus, Walter

Wojciechowski, Microbilt Financial Services Corporation, and LJP Consulting, LLC.

       Plaintiffs filed this complaint, in part, based on the deposition testimony of Walter

Wojciechowski, who indicated that Defendants provided capital to a tribal lending entity owned

by the Big Valley Band of Pomo Indians. Based on representations from their counsel and

documents provided, Defendants have represented that this previous testimony was either incorrect

or misunderstood. Defendants claim that they instead invested in a tribal lending entity known as

“Big Valley Financial, LLC,” i.e., a different tribal lending entity owned by the Big Valley Band

of Pomo Indians, but not the one who issued the loans to these specific named Plaintiffs. Although

Plaintiffs believe there is a reasonable basis to allege that Defendants are part of a single
    Case 3:20-cv-00820-REP Document 13 Filed 12/01/20 Page 2 of 3 PageID# 96




conspiracy, Plaintiffs are dismissing this case until more information is obtained from the tribal

officials regarding the operations of their businesses.1

       This dismissal is not intended to include the claims against Philip Gomez, Michael Gomez,

Chris McCloud, Vivian McCloud, and the John Does 1-15. Plaintiffs intend to file an Amended

Complaint pursuant to Rule 15(a)(1) to remove the allegations against Defendants Princeton

Alternative Funding, LLC, Princeton Alternative Income Fund, L.P., Philip Burgess, Alonzo

Primus, Walter Wojciechowski, Microbilt Financial Services Corporation, and LJP Consulting,

LLC.



                                              Respectfully submitted,
                                              PLAINTIFFS

                                              _/s/ Leonard A. Bennett______________
                                              Leonard A. Bennett, Esq., VSB #37523
                                              CONSUMER LITIGATION ASSOCIATES, P.C.
                                              763 J. Clyde Morris Blvd., Ste. 1-A
                                              Newport News, VA 23601
                                              Telephone: (757) 930-3660
                                              Facsimile: (757) 930-3662
                                              Email: lenbennett@clalegal.com
                                              Counsel for Plaintiffs




1
  Defendant Burgess has sued on a personal basis the attorneys representing the consumers in this
matter and others, including a recent attempt to amend a complaint in a pending action with respect
to counsel’s representation in this case. While it is possible that the present action could have
preceded against him as is, that distraction can await a later day.
                                                  2
  Case 3:20-cv-00820-REP Document 13 Filed 12/01/20 Page 3 of 3 PageID# 97




                               CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of December, 2020, I will electronically file the
foregoing with the Clerk of the Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to all counsel of record.



                                           ___/s/       _______________________
                                           Leonard A. Bennett, Esq., VSB #37523
                                           CONSUMER LITIGATION ASSOCIATES, P.C.
                                           763 J. Clyde Morris Blvd., Ste. 1-A
                                           Newport News, VA 23601
                                           Telephone: (757) 930-3660
                                           Facsimile: (757) 930-3662
                                           Email: lenbennett@clalegal.com
                                           Counsel for Plaintiffs




                                              3
